Citation Nr: 0842071	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  06-09 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jessica Seay, Law Clerk




INTRODUCTION

The veteran had active service from October 1942 to October 
1945.  The veteran died in February 2004.  The appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The record reflects that evidence has been submitted to the 
Board, accompanied by a waiver of having this evidence 
initially considered by the agency of original jurisdiction 
(AOJ) in accord with 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The veteran's original death certificate shows that he 
died in February 2004 and lists the immediate cause of death 
as hepatic failure and underlying causes of cirrhosis and 
congestive heart failure.  The death certificate also lists 
other significant conditions contributing to death, but not 
resulting in the underlying cause as acute cholecystitis, 
atrial fibrillation, chronic obstructive pulmonary disease 
(COPD) and renal failure.  Bronchiectasis was not listed as a 
primary or contributory cause of death.  An autopsy was not 
performed.

2.  The veteran's amended death certificate lists the primary 
cause of death as COPD and bronchiectasis and lists other 
significant conditions contributing to death but not 
resulting in the underlying cause as acute cholecystitis, 
atrial fibrillation, congestive heart failure (CHF), renal 
failure and hepatic failure.  

3.  During the veteran's lifetime, service connection was 
established for bronchiectasis.

4.  The preponderance of the medical evidence of record is 
against a finding that the service-connected bronchiectasis 
caused or contributed to the veteran's death.

5.  Nothing in the record supports a finding that the 
disabilities which are identified as the cause of the 
veteran's death were incurred in or aggravated by his period 
of active military service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 1137, 1310 (West 2002); 38 C.F.R. §§ 3.303. 
3.304, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veteran's Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the appellant was provided with VCAA 
notice in July 2004, prior to the October 2004 rating 
decision.  Thus, the requirements of Pelegrini have been 
satisfied.   

There are additional VCAA requirements for claimants who seek 
dependency and indemnity compensation (DIC) benefits as in 
this case.  In Hupp v. Nicholson, 
21 Vet. App. 342 (2007), the Court held that the notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp, 21 
Vet. App. at 352-53.  In this case, the appellant contends 
that the veteran's death was a result of his service-
connected bronchiectasis.  In the VCAA correspondence, the RO 
informed the appellant of what the evidence must show to 
establish entitlement to service connection for the veteran's 
cause of death.  The correspondence explained what 
information and evidence she must submit and what information 
and evidence will be obtained by VA.  The notice also 
informed the appellant of what evidence and information is 
required to substantiate a claim based on a nonservice-
connected condition.  Although the VCAA notice did not list 
what the veteran was service-connected for, the record shows 
that the appellant has actively participated in the 
processing of her claim and the evidence submitted in support 
of her claim has indicated familiarity with the requirements 
for the benefit sought on appeal.  The Board also notes that 
the appellant's correspondence with the RO demonstrates her 
knowledge of the veteran's service-connected bronchiectasis 
as she mentioned it several times.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate 
that a notice defect is not prejudicial if it can be 
demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).  Therefore, the Board finds that the 
correspondence fully complied with the notice requirements of 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b), as well as the 
Court's holding in Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  

The Board observes that the appellant was not provided notice 
regarding the elements of effective date or disability 
rating.  However, the appellant's claim for service 
connection for the cause of the veteran's death is being 
denied and, consequently, no disability rating or effective 
date will be assigned.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

In addition, the duty to assist the appellant has been 
satisfied in this case.  All available medical records are in 
the claims folder and were reviewed by both the RO and the 
Board in connection with the appellant's claim.  Nothing in 
the record indicates the appellant has identified the 
existence of any relevant evidence that is not of record.  
The RO also requested a medical opinion with respect to the 
appellant's claim, which was promulgated in April 2006.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  


II.	Legal Criteria

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation. 
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) (2008).

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002).  Notwithstanding the above, 
service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred or aggravated in 
service.  38 C.F.R. § 3.303(a) (2008).

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  See 
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2008); 
see also 38 U.S.C.A. §§ 1110 and 1112 (setting forth criteria 
for establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  See 38 C.F.R. § 3.312(b) 
(2007).  A contributory cause of death must be causally 
connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  See 38 C.F.R. § 3.312(c)(1) (2008).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

In order to establish service connection for cause of death, 
there must be (1) evidence of death; (2) evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and death.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).


III.	Analysis

The appellant contends that the veteran's death was caused by 
his service-connected bronchiectasis.  

Initially, the record shows that the veteran was service 
connected for bronchiectasis since 1948.  The veteran's 
medical history shows that the veteran had recurrent problems 
with bronchiectasis as evidenced by several records in 2002 
and 2003 as well as several other pulmonary conditions 
including severe emphysema and COPD.  

The veteran's original death certificate shows that the 
veteran died in February 2004, at the age of 80.  The death 
certificate lists the immediate cause of death as hepatic 
failure and lists underlying causes of cirrhosis and 
congestive heart failure.  The death certificate also lists 
significant conditions of acute cholecystitis, atrial 
fibrillation, COPD, and renal failure.  The original death 
certificate does not list bronchiectasis as an immediate or 
underlying cause of the veteran's death.  During the 
veteran's hospital stay in February 2004, the veteran 
underwent a laparoscopic cholecystectomy to treat his 
cholecystitis.   The hospital records reveal that the veteran 
had a primary diagnosis of acute cholecystitis and secondary 
diagnoses of emphysema, congestive heart failure, history of 
atrial fibrillation, prostate cancer, hypertension, abdominal 
aortic aneurysm, cirrhosis, and a pacemaker placement.  
Further, the February 2004 records show that a chest x ray 
was performed, which revealed a finding of COPD, but no acute 
pulmonary process.  The final impression was noted as acute 
cholecystitis, acute renal failure, hyperkalemia, and COPD.  
The February 2004 hospital records are negative for any 
findings, notations or documentation of bronchiectasis.  

The Board observes, however, that the death certificate was 
later amended to include bronchiectasis and COPD as the 
immediate causes of the veteran's death.  The certificate 
lists significant conditions of acute cholecystitis, atrial 
fibrillation, congestive heart failure, renal failure and 
hepatic failure.  The physician (R.T., M.D.) who amended the 
certificate submitted a statement explaining his reasons for 
doing so.  Dr. R.T. stated that he needed to amend the 
certificate to include bronchiectasis after reviewing the 
veteran's medical records.  He stated that the original death 
certificate did not include this condition because he only 
treated the veteran for a short time and did not have access 
to his full medical file.  Dr. R.T. noted that the veteran 
had severe underlying lung disease, referred to as COPD and 
bronchiectasis.  Dr. R.T. indicated that the veteran suffered 
from a cascade of medical problems, ultimately resulting in 
multi-organ system failure.  He determined that the veteran 
died primarily as a result of his underlying pulmonary 
disease, although there were multiple complicating factors 
and identifying a single primary cause of death was difficult 
to do with certainty.  However, Dr. R.T. concluded that the 
veteran's pulmonary problems were primary and his cardiac, 
renal, and hepatic problems were secondary.  

Nevertheless, the Board finds that Dr. R.T.'s statement does 
not support the appellant's contentions that the veteran's 
service-connected bronchiectasis caused his death.  In his 
statement, Dr. R.T. noted that the veteran had a history of 
pulmonary problems, including COPD and bronchiectasis.  He 
opined that the veteran's primary cause of death was related 
to his pulmonary disease; however, he did not specifically 
provide an opinion as to whether the service-connected 
bronchiectasis caused the veteran's death.  The evidence of 
record shows that the veteran had several pulmonary 
conditions including severe emphysema and COPD, for which the 
veteran was not service connected.  Consequently, Dr. R.T.'s 
opinion attributing pulmonary disease as the cause of the 
veteran's death is not limited to the service-connected 
bronchiectasis or necessarily including it.  The Board notes 
that the Court has held that medical evidence that is 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see 
also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Further, 
Dr. R.T. did not provide a supporting rationale as to why he 
amended the death certificate to include the veteran's 
bronchiectasis as a primary factor in the veteran's death, 
other than noting that he spoke to the appellant and the 
veteran's pulmonologist and reviewed medical records.  As 
shown by the medical records, there was no mention of 
bronchiectasis during the veteran's February 2004 hospital 
stay nor is there any mention of bronchiectasis in the 
medical records except where recurrent bronchitis was noted 
in 2002 and 2003.  In addition, one of the veteran's 
physicians submitted a statement in January 2005 in which he 
stated that during his care, the veteran had diagnoses of 
hypertension, GERD, congestive heart failure, COPD, history 
of afibrillation, infrarenal aneurysm, prostate cancer, and 
diverticular disease.  There is no mention of bronchiectasis 
in this letter.  In light of the above, the Board finds that 
Dr. R.T.'s opinion is afforded low probative value with 
respect to whether the veteran's service-connected 
bronchiectasis substantially or materially caused the 
veteran's death.  

The only other competent medical opinion of record weighs 
against the appellant's claim.  The record reveals that a VA 
medical opinion was requested to assess whether the veteran's 
service-connected bronchiectasis contributed to or hastened 
the veteran's death and was promulgated in April 2006.  The 
examiner, an endocrinologist, reviewed the veteran's claims 
folder and medical records including the amended death 
certificate.  The Board acknowledges the appellant's 
contention that the examiner did not consider the 
aforementioned letter from Dr. R.T.  However, the Board notes 
that the letter was dated March 2005, prior to the VA 
examiner's report.  Thus, it was in the claims folder and 
available for review.  Further, the VA examiner specifically 
noted the amendment to the death certificate to show 
bronchiectasis as a contributing factor in causing death and 
quoted from the letter of Dr. R.T.  In the report, the VA 
examiner noted that there was nothing in the medical records 
to suggest that the veteran had any active bronchiectasis.  
She noted that the veteran's pulmonologist listed a primary 
diagnosis of emphysema, not bronchiectasis.  The examiner 
indicated that a chest x-ray done shortly before the 
veteran's death did not describe anything consistent with 
bronchiectasis.  She also noted that a chest computed axial 
tomography (CT) scan was performed about 2 months before the 
veteran's death, which did not describe anything consistent 
with bronchiectasis.  It was noted that upon the veteran's 
admission to the hospital in February 2004, his admission was 
precipitated by acute cholecystitis and concurrent medical 
problems included COPD, congestive heart failure, permanent 
pacemaker, renal failure, cirrhosis of the liver, aortic 
aneurysm and remote prostate cancer.  The examiner concluded, 
based on the evidence, that the veteran died of multi-organ 
failure as a result of renal failure, hepatic failure, 
congestive heart failure and COPD.  She opined that there was 
no evidence in any of the medical records to suggest, even 
slightly, that the service-connected bronchiectasis 
contributed in any way to the veteran's death.  The Board 
finds the VA examiner's opinion particularly probative 
because it provides a full rationale for the opinion 
including specific references to the veteran's pertinent 
medical records.  

The Board acknowledges the appellant's contentions that the 
veteran's service-connected bronchiectasis caused his death.  
However, the appellant is not competent to attribute the 
veteran's death to a particular cause.  There is nothing in 
the record that suggests the appellant has any medical 
training or expertise to offer an opinion as to etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Thus, her opinion regarding the etiology of the veteran's 
death is afforded low probative value.  

The Board further finds that the other conditions identified 
as the cause of the veteran's death were not incurred in or 
aggravated by his active service.  There is no indication of 
any such conditions in his service treatment records, to 
include his separation examination report.  In addition, the 
Board notes that there is no competent medical opinion of 
record linking these conditions to service.  Lastly, the 
competent medical evidence of record indicates that these 
conditions developed many years after the veteran's active 
service.  The Court has indicated that the normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of low back 
condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.); Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  

Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death. 
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


